Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Feb. 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents: 10,524,088 10,327,096 and 9,681,265 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
		Applicant's Information Disclosure Statements, filed on May 4, 2020 have been received, and entered into the record. 

However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 

MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method comprising: receiving an input at a first client device; responsive to the input, generating a data point that comprises location data retrieved from the first client device, the data point indicating a location of the client device; defining a boundary based on at least the location data from the first client device; detecting an intersection between the boundary and a geo-fence that encompasses a second client device, the geo-fence being associated with media content at a media repository; and causing display of the media content associated with the geo-fence at the first client device in response to the detecting the intersection between the boundary and the geo-fence that encompasses the second client device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: receiving an input at a first client device; responsive to the input, generating a data point that comprises location data retrieved from the first client device, the data point indicating a location of the client device; defining a boundary based on at least the location data from the first client device; detecting an intersection between the boundary and a geo-fence that encompasses a second client device, the geo-fence being associated with media content at a media repository; and causing display of the media content associated with the geo-fence at the first client device in response to the detecting the intersection between the boundary and the geo-fence that encompasses the second client device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving an input at a first client device; responsive to the input, generating a data point that comprises location data retrieved from the first client device, the data point indicating a location of the client device; defining a boundary based on at least the location data from the first client device; detecting an intersection between the boundary and a geo-fence that encompasses a second client device, the geo-fence being associated with media content at a media repository; and causing display of the media content associated with the geo-fence at the first client device in response to the detecting the intersection between the boundary and the geo-fence that encompasses the second client device, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642